Case 3:19-cv-00299-JAG Document 141 Filed 02/27/20 Page 1 of 2 PageID# 4450



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


STEVEN CONNELL, individually and on
behalf of all similarly situated employees,

               Plaintiffs,

v.                                                 Civil Action No. 3:19-cv-00299

APEX SYSTEMS, LLC,

               Defendant.


       JOINT MOTION FOR APPROVAL OF SETTLEMENT OF FAIR LABOR
                  STANDARDS ACT COLLECTIVE ACTION

       Plaintiff Steven Connell and the Opt-in Plaintiffs (“Plaintiffs”) and Defendant Apex

Systems, LLC (“Defendant”) (collectively “the Parties”), hereby move for approval of their

settlement under the Fair Labor Standards Act, 29 U.S.C. § 216(b). This motion is based upon all

of the files, records and proceedings herein, and upon the Parties’ Memorandum of Law in Support

of their Joint Motion for Approval.


Dated: February 28, 2020                           Respectfully submitted,


/s/ William C. Tucker                              /s/ Laura D. Windsor
William C. Tucker (VSB No. 40754)                  Laura D. Windsor (VSB No. 70354)
Tucker Law Firm, PLC                               Amanda M. Weaver (VSB No. 86782)
690 Berkmar Circle                                 Williams Mullen, P.C.
Charlottesville, Virginia 22901                    200 South 10th Street, Suite 1600
Telephone: (833) 388-2537                          Richmond, Virginia 23218
bill.tucker@tuckerlawplc.com                       Telephone: (804) 420-6226
                                                   lwindsor@williamsmullen.com
Benjamin L. Davis, III (29774)*                    aweaver@williamsmullen.com
Kelly A. Burgy (20758)*
The Law Offices of Peter T. Nicholl                Attorneys for Defendant
36 South Charles Street, Suite 1700
Case 3:19-cv-00299-JAG Document 141 Filed 02/27/20 Page 2 of 2 PageID# 4451



Baltimore, Maryland 21201
bdavis@nicholllaw.com
kaburgy@nicholllaw.com
* Admitted pro hac vice

Attorneys for Plaintiffs
